Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 01/29/2020, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The information disclosure statement filed 12/01/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL document 1 includes description that is cut-off or missing.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the coordination access point group”.  However, Claim 1 recites: “determine a coordination access point group…” and “re-determine a coordination access point group”. As such, there are two instances of “a coordination access point group”.  It is vague and unclear which coordination access point group is being referred to.
Claims 3-17 are rejected for being dependent on rejected claim 2 above, in which Claims 12 and 14 further includes additional language regarding “the coordination access point group”.

Claim 8 recites “a storage, configured to store, with respect to each state, each action…”.  Examiner notes that there is no indication in the previous claim language or in parent claims of multiple states.  Claim 1 recites only a single state.  As such, it is 
Claims 9-11 are rejected for reciting similar limitations as those in claim 8.

Claim 9 further recites “...determine, when the state changes and in a case that there is an evaluation matrix for the changed state, an action to be performed in the changed state based on content of the evaluation matrix”.  It is vague and unclear which evaluation matrix is being referred to, since Claim 9 recites “an evaluation matrix for the changed state”, and parent Claim 8 introduces an evaluation matrix for each state.

Claim 16 recites “estimate, with respect to each state, a new action…”.  Examiner notes that there is no indication in the previous claim language or in parent claims of multiple states.  Claim 1 recites only a single state.  As such, it is vague and unclear what extra states are being referred to , since “each state” infers multiple states.
Claim 17 is rejected for reciting similar limitations as those in claim 16.

Claim 17 further recites “wherein the processing circuitry is configured to estimate the new action using a genetic algorithm, and take an action estimated by the genetic algorithm as the new action only when the action satisfies a predetermined condition.  As indicated in the underlined portion above, Claim 17 references “the action”.  However, parent claim 2 recites “an action”, and Claim 17 recites a second instance of “an action”. As such, it is vague and unclear which “action” is being referred to.

Claim 18 recites: “a transceiving unit, configured to receive one or more of position information and communication quality requirement of the user and one or more of position information, information of maximum emitting power and a predetermined network overhead threshold of the access point, and transmit information of the determined coordination access point group to the access point.  It is vague and unclear what is being claimed, as the claims recite receiving “position information” in two separate instances.
Claim 19 is rejected for reciting similar limitations as those in claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 12, 13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0152951 A1 to Zhuang et al. (hereinafter “Zhuang”) in view of US 2018/0270673 A1 to Chen et al. (hereinafter “Chen”)

Regarding Claim 1, Zhuang teaches An electronic apparatus for wireless communications, comprising: processing circuitry, (Figure 8, illustrates network device comprising processor) configured to: 
determine a coordination access point group for a user within a predetermined range, by taking a wireless network topology structure of a wireless network as a state; ([0148], discloses a user terminal measure pilot signal strengths such as RSRPs of a serving cell and neighboring cells (i.e. wireless network topology structure), and adds wireless access points whose pilot signal strength is greater than a preset threshold to the coordinating set (i.e. within a predetermined range). [0150], further discloses the user terminal reporting information about the coordinating set to a base station or a controller. Alternatively, the user terminal may report the measured pilot strengths or interference strengths to a base station or a controller, and the base station or the controller determines which base stations can be added to the coordinating set. [0152], further discloses if there are multiple user terminals in a network, coordinating sets of multiple user terminals are separately determined, and user terminals having a same coordinating set are determined as user terminals of the coordinating set) and 
wherein the wireless network topology structure comprises a distribution of users and a distribution of access points. ([0148]-[0152], discloses determining a coordinated set based on multiple UEs and access points
Zhuang does not explicitly teach re-determine a coordination access point group for the user in response to a change of the wireless network topology structure.
However, in a similar field of endeavor, Chen discloses in [0006]-[0007], a dynamic AP grouping method and dynamic AP grouping device, so as to dynamically refreshing access point groups (APGs) (i.e. redetermining a coordination access point group) for the UEs in a UE-centered manner due to dynamic changes of the AP, such as accessing of the AP in accordance with the load of the network and the energy-saving requirement (i.e. change of the wireless network topology structure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zhuang to include the above limitations as suggested by Chen, to prevent the UE from frequently acquiring the network environment and reduce the signaling load for the core network as indicated in [0007] of Chen.


Regarding Claim 2, Zhuang/Chen teaches The electronic apparatus according to claim 1, wherein Zhuang further teaches the processing circuitry is configured to take a coordination relationship between the user and an access point as an action,  ([0156], discloses determining a transmission mode to be used between the user terminal and the base stations) and 
with respect to each action, calculate, based on a degree of meeting communication quality requirement of the user and a resulting network overhead when performing the action, an evaluation of the action, ([0164]-[0165], discloses calculate, for each combination according to an access capability and a backhaul capability of a wireless access point in the combination, access and backhaul joint utilities of the combination in various transmission modes respectively, to obtain access and backhaul joint utilities of the multiple combinations in different transmission modes. [0240], further discloses determine, according to the multiple coordinating sets and the transmission mode corresponding to each coordinating set (i.e. with respect to each action) an access and backhaul resource allocation manner (i.e. an evaluation of the action) corresponding to an optimal network access and backhaul joint utility (i.e. based on network overhead. [0191], further discloses determining the sums of data rates obtainable by all user terminals for all transmission mode for each combination of wireless access points and selecting the optimal coordinated transmission mode for the combination.)
wherein the processing circuitry is configured to determine the coordination access point group for the user in current state based on an action with the highest evaluation. ([0160], discloses selecting, from the various combinations of access points, a combination (i.e. coordination access point group) corresponding to a transmission mode having an optimal access and backhaul joint utility)

Regarding Claim 3, Zhuang/Chen teaches The electronic apparatus according to claim 2, 
Zhuang further teaches the action with the highest evaluation is an action when being performed results in the highest degree of meeting the communication quality requirement of the user and the lowest network overhead, compared with other actions. ([0191], further discloses determining the sums of data rates obtainable by all user terminals for all transmission mode for each combination of wireless access points and selecting the optimal coordinated transmission mode for the combination. [0160], discloses selecting, from the various combinations of access points, a combination (i.e. coordination access point group) corresponding to a transmission mode having an optimal access and backhaul joint utility)

Regarding Claim 4, Zhuang/Chen teaches The electronic apparatus according to claim 2, wherein Zhuang further teaches the processing circuitry is configured to determine, using a signal to interference and noise ratio threshold for each user and an estimated signal to interference and noise ratio of the user, the degree of meeting the communication quality requirement of the user. ([0149], discloses adding wireless points whose SINR is greater than a preset threshold to the coordinating set.  [0160], further discloses based on the determined coordinating sets, selecting, from the various combinations of access points, a combination (i.e. coordination access point group) corresponding to a transmission mode having an optimal access and backhaul joint utility )
The electronic apparatus according to claim 2, wherein Zhuang further teaches the processing circuitry is configured to: in a state, acquire the action by grouping the access points taking the user as a center and selecting the coordination access point group for the user within a group of the user. ([0148], discloses the user terminal measures pilot signal strengths such as RSRPs (Reference Signal Receiving Power) of a serving cell and neighboring cells, and adds wireless access points whose pilot signal strength is greater than a preset threshold to the coordinating set)

Regarding Claim 13, Zhuang/Chen teaches The electronic apparatus according to claim 12, wherein Chen further teaches the processing circuitry is configured to perform the grouping according to a Euclidean distance between the user and the access point. ([0134], discloses deletion of an access point from a first APG when the signal quality fails to meet a predetermined requirement due to  a  too large distance between the first AP and the first UE)  Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 18, Zhuang/Chen teaches The electronic apparatus according to claim 1, further comprising: 
Zhuang further teaches a transceiving unit, (Figure 8, illustrates network device with receiver and transmitter) configured to receive one or more of position information and communication quality requirement of the user and one or more of position information, information of maximum emitting power and a predetermined network overhead threshold of the access point, and transmit information of the determined coordination access point group to the access point.([0150], discloses user terminal reports measured pilot signal strengths (i.e. position information) or interference strength to a base station or a controller, and the base station or the controller determines which base stations can be added to the coordinating set. [0153], further discloses base stations may directly exchange coordinating set information of user terminals served by the base stations, so as to determine user terminals of a same coordinating set. Alternatively, base stations report coordinating set information of user terminals served by the base stations to one of the base stations or the foregoing controller, and the base station or the controller determines user terminals of a same coordinating set)

Regarding Claim 19, Zhuang/Chen teaches The electronic apparatus according to claim 18, wherein Zhuang further teaches the transceiving unit is further configured to receive information of the actual communication quality of the user. ([0150], discloses user terminal reports measured pilot signal strengths or interference strength (i.e. actual communication quality) to a base station or a controller)

Regarding Claim 20, Zhuang teaches An method for wireless communications, comprising: 
determining a coordination access point group for a user within a predetermined range, by taking a wireless network topology structure of a wireless network as a state; ([0148], discloses a user terminal measure pilot signal and 
wherein the wireless network topology structure comprises a distribution of users and a distribution of access points. ([0148]-[0152], discloses determining a coordinated set based on multiple UEs and access points
Zhuang does not explicitly teach re-determining a coordination access point group for the user in response to a change of the wireless network topology structure.
However, in a similar field of endeavor, Chen discloses in [0006]-[0007], a dynamic AP grouping method and dynamic AP grouping device, so as to dynamically refreshing access point groups (APGs) (i.e. redetermining a coordination access point group) for the UEs in a UE-centered manner due to dynamic changes of the AP, such as accessing of the AP in accordance with the load of the network and the energy-saving requirement (i.e. change of the wireless network topology structure).
.


Claims 8-9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang/Chen and in view of US 2019/0019082 A1 to Dasgupta et al. (hereinafter “Dasgupta”)

Regarding Claim 8, Zhuang/Chen teaches The electronic apparatus according to claim 2, further comprising 
Zhuang further teaches a storage configured to store, ([0363], discloses memory)
Zhuang/Chen does not explicitly teach store, with respect to each state, each action in this state in association with an evaluation calculated with respect to the action as an evaluation matrix.
However, the mathematical concept of using a table to store action-value information for use later is well known in the art.  For example, in a similar field of endeavor, Dasgupta discloses in [0023], [0025]-[0028] and [0032], cooperative neural networks reinforcement learning using a selection module for selecting of an action, a probability evaluation module may evaluate each reward probability of a plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zhuang/Chen to include the above limitations as suggested by Dasgupta, as reinforcement learning provides a framework for efficient control as indicated in [0018] of Dasgupta.


Regarding Claim 9, Zhuang/Chen/Dasgupta teaches The electronic apparatus according to claim 8, wherein Dasgupta further teaches the processing circuitry is further configured to determine, when the state changes and in a case that there is an evaluation matrix for the changed state, an action to be performed in the changed state based on content of the evaluation matrix. (Calculating module 113 may calculate parameters. For example, calculating module 113 may be operable to calculate a temporal difference error based on an average estimate of reward over time, the previous action-value, the current action-value, and the plurality of parameters of critic neural network 120C. Claims 17-19, further discloses selection of action by evaluating each reward probability of a plurality of possible actions according to 

Regarding Claim 16, Zhuang/Chen teaches The electronic apparatus according to claim 2, wherein the processing circuitry is further configured to 
Zhuang/Chen does not explicitly teach estimate, with respect to each state, a new action based on a preliminarily acquired action.
However, in a similar field of endeavor, Dasgupta discloses in [0023], [0025]-[0028] and [0032], cooperative neural networks reinforcement learning using a selection module for selecting of an action, a probability evaluation module may evaluate each reward probability of a plurality of possible actions, and a caching module that caches 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zhuang/Chen to include the above limitations as suggested by Dasgupta, as reinforcement learning provides a framework for efficient control as indicated in [0018] of Dasgupta.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang/Chen and in view of US 2020/0029257 A1 to Li et al. (hereinafter “Li”)

Regarding Claim 14, Zhuang/Chen teaches the electronic apparatus according to claim 12, Zhuang further teaches the processing circuitry is configured to take the coordination relationship between the user and the access point which meets a predetermined condition as the action. ([0164]-[0165], discloses calculate, for each combination according to an access capability and a backhaul capability of a wireless access point in the combination, access and backhaul joint utilities of the combination in various transmission modes respectively, to obtain access and backhaul joint utilities of the multiple combinations in different transmission 
wherein Zhuang/Chen does not explicitly teach the processing circuitry is configured to randomly select the coordination access point group for the user within the group of the user.
However, in a similar field of endeavor, Li discloses in [0003]-[0006], coordinated multipoint transmission using a plurality of cells simultaneously to transmit/receive data at a terminal. In the coordinated multipoint transmission technology, a cell that jointly sends data with a cell in which the terminal is located to a terminal or that jointly receives data with a cell in which the terminal is located from a terminal is generally referred to as a coordinated cell or a collaborative cell. For ease of description, the cell is referred to as a coordinated cell below. For a terminal that accesses a network device, a coordinated cell selected by the network device is randomly selected from a neighboring cell of a cell in which the terminal is located.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zhuang/Chen to include the above limitations as suggested by Li, as joint transmission in downlink CoMP allows for increased gain of a received signal of the terminal and joint processing 

Regarding Claim 15, Zhuang/Chen/Li teaches The electronic apparatus according to claim 14, wherein Zhuang further teaches the predetermined condition comprises one or more of: the communication quality for each user meets the communication quality requirement of the user; the network overhead produced when using this coordination relationship relative to an action determined in the previous state does not exceed a predetermined overhead threshold. ([0191], further discloses determining the sums of data rates obtainable by all user terminals for all transmission mode for each combination of wireless access points and selecting the optimal coordinated transmission mode for the combination)



Allowable Subject Matter
Claim 5-7, 10, 11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENKEY VAN/           Primary Examiner, Art Unit 2477